Citation Nr: 0429750	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  96-37 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for left eye 
pterygium, currently assigned a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	Melba N. Rivera-Camacho, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from March 1959 to December 
1960.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an June 1996 rating decision 
by the San Juan, Puerto Rico, Regional Office (RO), which, in 
part, reduced an evaluation for left eye pterygium from 10 
percent to noncompensable, effective September 1, 1996.  A 
December 1996 RO hearing was held.  In November 1999, the 
Board remanded the case to the RO for additional procedural 
development.

In an August 12, 2002 decision, the Board awarded restoration 
of a compensable evaluation of 10 percent for appellant's 
service-connected left eye disability, and denied an 
increased rating in excess of 10 percent for said disability.  
Appellant subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order subsequently rendered, the Court granted a Joint Motion 
for Partial Remand filed by the Secretary of the VA 
(appellee) and appellant's attorney to vacate that part of 
the August 12, 2002 Board decision that denied an increased 
rating in excess of 10 percent for left eye pterygium and to 
remand that issue for readjudication in accordance with the 
Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice if 
further action is required on appellant's part.


REMAND

The August 12, 2002 Board decision concluded, in pertinent 
part, that (a) it did not appear that the RO legally 
"revised" an October 1984 rating decision, which had 
assigned an increased 10 percent evaluation for the service-
connected left eye disability; (b) the RO, in its 1996 rating 
decision, determined that because the criteria for a 
compensable evaluation were not in actuality met, it did not 
have to find sustained improvement in the service-connected 
left eye disability in order to reduce the 10 percent 
evaluation; and (c) that the RO's rating reduction was 
legally erroneous inasmuch as it violated the provisions of 
38 C.F.R. § 3.344 requiring that sustained improvement be 
demonstrated.  The Board awarded restoration of a 10 percent 
evaluation for the service-connected left eye disability 
based on this purely procedural legal deficiency by the RO.  

With respect to the Board's August 12, 2002 denial of an 
evaluation in excess of 10 percent for the service-connected 
left eye disability, the Joint Motion for Partial Remand 
stated, in pertinent part, that the Board's denial was 
"based solely on evidence generated prior to the March 1999 
examination that contained the opinion attributing the change 
in visual acuity to non-service[-]connected conditions 
(senile cataracts and refractive error)"; that the Board's 
reliance on a Court decision's medical definitions concerning 
eye anatomy was insufficient to address the inter-relatedness 
and complexity of appellant's various eye conditions; and 
that a remand for medical examination to address the 
complexity of the eye diagnoses was therefore required.  
Thus, in order to comply with the Court Order in question 
(which incorporated by reference said Joint Motion), the case 
will be remanded to the RO to afford appellant an appropriate 
VA examination to determine the nature and severity of his 
service-connected left eye disability.  

Parenthetically, the Joint Motion for Partial Remand 
additionally stated that the August 12, 2002 Board decision 
determination that an evaluation in excess of 10 percent was 
not warranted for the service-connected left eye disability 
would appear "inconsistent" with the Board's other 
conclusion that all of the loss of visual acuity was 
attributable to non-service-connected conditions, since some 
portion of the visual acuity loss must be attributable to the 
service-connected pterygium in order to warrant a compensable 
10 percent rating.  However, it is reiterated that the Board 
restored the 10 percent evaluation solely based on procedural 
legal grounds.  As an appellate body, the Board in said 
August 12, 2002 decision did not, and arguably could not, in 
effect "reduce" the restored 10 percent evaluation for the 
service-connected left eye disability to a noncompensable 
rating, even assuming the evidence then indicated that all of 
the loss of visual acuity was attributable to non-service-
connected conditions.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact and request the 
appellant to provide any additional 
treatment records pertaining to the left 
eye (not presently associated with the 
claims folder), as well as the complete 
names and addresses of any physicians or 
medical facilities which have provided 
such treatment.  All available, actual 
clinical records or legible copies 
thereof (as distinguished from 
physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers.  The appellant's 
assistance in obtaining such records 
should be requested to the extent 
indicated, and he should be requested to 
sign and submit appropriate consent forms 
to release any private medical records to 
the VA.  Any such records should be 
obtained and associated with the claims 
folder.  

2.  With respect to the issue of an 
increased rating for the service-
connected left eye pterygium, the RO 
should arrange a VA ophthalmologic 
examination.  All indicated tests and 
studies should be performed, such as 
visual acuity (recorded in Snellen index 
figures) and visual field measurements 
(the visual field measurements charts 
should be attached to the examination 
report).  The entire claims folder should 
be reviewed by the examiner.  

All symptoms reasonably attributable to 
the service-connected left eye pterygium 
should be described in adequate detail, 
including their degree of severity.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected left eye 
pterygium should be described in adequate 
detail.  The examiner should opine as to 
whether appellant's service-connected 
left eye pterygium results in active or 
inactive pathology, including any visual 
acuity/visual field impairment of the 
left eye.  Any manifestations or 
functional impairment attributable to the 
service-connected left eye pterygium, 
such as eye pain, rest requirements, or 
episodic incapacity, should be described 
in adequate detail, including severity 
and frequency.  

3.  The RO should review any additional 
evidence and readjudicate the issue of an 
increased rating for the service-
connected left eye pterygium.  The RO 
should consider applicable court 
precedents and statutory and regulatory 
provisions, including the potential 
applicability of 38 C.F.R. § 3.321(b) 
(2003), pertaining to extraschedular 
evaluation.  The RO should consider 
whether any additional left eye pathology 
is attributable to or is part and parcel 
of the service-connected left eye 
pterygium.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




